            Case 5:20-cv-00621 Document 1 Filed 05/26/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                              )
                                            )
       Plaintiff,                           )
                                            )       CIVIL ACTION
vs.                                         )
                                            )       FILE No. 5:20-cv-621
THREE STAR HERITAGE, L.P.,                  )
                                            )
       Defendant.                           )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant THREE STAR HERITAGE, L.P., pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff

respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

                                                1
             Case 5:20-cv-00621 Document 1 Filed 05/26/20 Page 2 of 12




       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant THREE STAR HERITAGE, L.P. (hereinafter “3-Star”), is a

Texas for profit corporation that transacts business in the state of Texas and within this

judicial district.

       8.      3-Star may be properly served with process via its registered agent for

service, to wit: Sherali Ali, 3500 Broadway, San Antonio, Texas 78209.

                               FACTUAL ALLEGATIONS

       9.      On or about January 3, 2020, Plaintiff was a customer at “Exxon Three Star

Mart” a business located at 4301 Fredericksburg Road, San Antonio, Texas 78201,

                                              2
              Case 5:20-cv-00621 Document 1 Filed 05/26/20 Page 3 of 12




referenced herein as the “the Mart.”

       10.     3-Star is the owner or co-owner of the real property and improvements that

the Mart is situated upon and that is the subject of this action, referenced herein as the

“Property.”

       11.     Plaintiff lives approximately 7 miles from the Mart and Property.

       12.     Plaintiff’s access to the business(es) located at 4301 Fredericksburg Road,

San Antonio, Bexar County Property Identification number 355002 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and

until Defendant is compelled to remove the physical barriers to access and correct the

ADA violations that exist at the Mart and Property, including those set forth in this

Complaint.

       13.     Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.     Plaintiff intends to revisit the Mart and Property to purchase goods and/or

services.

       15.     Plaintiff travelled to the Mart and Property as a customer and as an

                                             3
               Case 5:20-cv-00621 Document 1 Filed 05/26/20 Page 4 of 12




independent advocate for the disabled, encountered the barriers to access at the Mart and

Property that are detailed in this Complaint, engaged those barriers, suffered legal harm

and legal injury, and will continue to suffer such harm and injury as a result of the illegal

barriers to access present at the Mart and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to
                lesser service, programs, activities, benefits, jobs, or other
                opportunities; and

       (v)      the continuing existence of unfair and unnecessary discrimination

                                              4
              Case 5:20-cv-00621 Document 1 Filed 05/26/20 Page 5 of 12




               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Mart is a public accommodation and service establishment.

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to


                                              5
             Case 5:20-cv-00621 Document 1 Filed 05/26/20 Page 6 of 12




implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Mart must be, but is not, in compliance with the ADA and ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the Mart

and the Property in his capacity as a customer of the Mart and Property and as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations

that exist at the Mart and Property that preclude and/or limit his access to the Mart the

Mart and Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Mart and Property again in the very near future

as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Mart and Property and as an

independent advocate for the disabled, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA violations

that exist at the Mart and Property that preclude and/or limit his access to the Mart and

Property and/or the goods, services, facilities, privileges, advantages and/or

                                             6
                Case 5:20-cv-00621 Document 1 Filed 05/26/20 Page 7 of 12




accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       29.       Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Mart and Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.       Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Mart and Property, including those specifically set forth herein, and make the

Mart and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       31.       A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Mart and Property and the full and equal enjoyment of the

goods, services, facilities, privileges, advantages and accommodations of the Mart and

Property include, but are not limited to:

       (a)       ACCESSIBLE ELEMENTS:

       (i) The access aisle to the accessible parking space is not level due to the presence

             of an accessible ramp in the access aisle in violation of section 502.4 of the

             2010 ADAAG standards. This violation made it dangerous and difficult for

             Plaintiff to exit and enter their vehicle while parked at the Property.

                                                7
        Case 5:20-cv-00621 Document 1 Filed 05/26/20 Page 8 of 12




(ii) The accessible curb ramp is improperly protruding into the access aisle of the

       accessible parking space in violation of section 406.5 of the 2010 ADAAG

       Standards.    This violation made it difficult and dangerous for Plaintiff to

       exit/enter their vehicle.

(iii)     The accessible parking space has an improper height as the bottom edge of

       the sign is less than 60 inches from the finished floor in violation of section

       502.6 of the 2010 ADAAG standards. This violation made it difficult for

       Plaintiff to locate an accessible parking space.

(iv)      The interior has walking surfaces lacking a 36 (thirty-six) inch clear width,

       due to a policy of placing items in the accessible route and maximizing product

       placement density inside the store at the expense of accessibility, in violation

       of section 403.5.1 of the 2010 ADAAG standards. This violation made it

       difficult for Plaintiff to properly utilize public features at the Property.

(v) Defendants fail to adhere to a policy, practice and procedure to ensure that all

       facilities are readily accessible to and usable by disabled individuals.

(b)       RESTROOMS

(i)           The restroom lacks signage in compliance with sections 216.8 and 703

       of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

       disabled individual to locate accessible restroom facilities.

(ii)          The restrooms lack proper door hardware in violation of section 404.2.7

       of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

       disabled individual to utilize the restroom facilities.

                                           8
        Case 5:20-cv-00621 Document 1 Filed 05/26/20 Page 9 of 12




(iii)         The mirror in the bathrooms exceeds the maximum height permitted by

      Section 603.3 of the 2010 ADAAG standards. This violation made it difficult

      for the Plaintiff and/or any disabled individual to properly utilize public

      features of the restroom.

(iv)          The controls on the faucets require pinching and turning of the wrists in

      violation of section 309.4 of the 2010 ADAAG standards. This made it

      difficult for Plaintiff and/or any disabled individual to utilize the restroom

      facilities.

(v)           The lavatories and/or sinks in the restrooms have exposed pipes and

      surfaces and are not insulated or configured to protect against contact in

      violation of section 606.5 of the 2010 ADAAG standards. This made it

      difficult for Plaintiff and/or any disabled individual to safely utilize the

      restroom facilities.

(vi)          The hand operated flush control is not located on the open side of the

      accessible toilet in violation of section 604.6 of the 2010 ADAAG standards.

      This made it difficult for Plaintiff and/or any disabled individual to safely

      utilize the restroom facilities.

(vi)      The restroom has a recessed floor drain that creates an excessive vertical

      rise in violation of section 303.2 of the 2010 ADAAG standards. This violation

      made it dangerous and difficult for Plaintiff and/or any disabled individual to

      safely utilize the restroom individuals.

32.       The violations enumerated above may not be a complete list of the barriers,

                                         9
             Case 5:20-cv-00621 Document 1 Filed 05/26/20 Page 10 of 12




conditions or violations encountered by Plaintiff and/or which exist at the Mart and

Property.

       33.     Plaintiff requires an inspection of the Mart and Property in order to

determine all of the discriminatory conditions present at the Mart and Property in

violation of the ADA.

       34.     The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.     All of the violations alleged herein are readily achievable to modify to

bring the Mart and Property into compliance with the ADA.

       36.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Mart and Property is readily achievable because

the nature and cost of the modifications are relatively low.

       37.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Mart and Property is readily achievable because

Defendants have the financial resources to make the necessary modifications.

       38.     Upon information and good faith belief, the Mart and Property have been

altered since 2010.

       39.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

                                             10
            Case 5:20-cv-00621 Document 1 Filed 05/26/20 Page 11 of 12




      40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Mart and Property, including those alleged herein.

      41.     Plaintiff’s requested relief serves the public interest.

      42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

      43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Mart and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find the Mart in violation of the ADA and ADAAG;

      (b)     That the Court issue a permanent injunction enjoining Defendant from

              continuing their discriminatory practices;

      (c)     That the Court issue an Order requiring Defendant to (i) remove the

              physical barriers to access and (ii) alter the subject Mart to make it readily

              accessible to and useable by individuals with disabilities to the extent

              required by the ADA;

      (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

              expenses and costs; and

                                              11
      Case 5:20-cv-00621 Document 1 Filed 05/26/20 Page 12 of 12




(e)     That the Court grant such further relief as deemed just and equitable in light

        of the circumstances.

                                    Dated: May 26, 2020.

                                    Respectfully submitted,

                                    /s/ Dennis R. Kurz
                                    Dennis R. Kurz
                                    Attorney-in-Charge for Plaintiff
                                    Texas State Bar ID No. 24068183
                                    Kurz Law Group, LLC
                                    4355 Cobb Parkway, Suite J-285
                                    Atlanta, GA 30339
                                    Tele: (404) 805-2494
                                    Fax: (770) 428-5356
                                    Email: dennis@kurzlawgroup.com




                                      12
